DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/768,774 of KLOFER et al. for “SENSOR ARRANGEMENT FOR ARRANGEMENT ON A PROCESS INSTALLATION, AND METHOD FOR OPERATING THE SENSOR ARRANGEMENT AND PROCESS INSTALLATION” filed on June 01, 2020, which a preliminary amendment filed on September 02, 2020 has been examine.	

Drawings
Drawings Figures 1-2 submitted on June 01, 2020 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 17, 2020, June 28, 2021 and June 28, 2021 is being considered by the examiner. 

Claim Rejections - 35 USC § 102 / § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-42 are rejected under 35 U.S.C. 102a(1) as being anticipated by The Prior art of HUANG (U.S. Publication No. 20080163700A1) hereinafter “Huang”.
As to claim 22, Huang discloses a sensor arrangement (flow assurance pipeline monitoring system, shown in Figure 6A and described in Paragraph 0069) for arrangement on a process installation (pipe 600 carrying gas/liquid multiphase flow 603, described in Paragraph 0072) having a plurality of measuring points, the sensor arrangement comprising: a plurality of sensor tiles (measurement units 601a, 601b, 601c), each sensor tile including: a support which can be arranged locally on the process installation; and a plurality of sensors arranged on the support (described in Paragraphs 0069-0070) for determining physical or chemical variables of at least one measuring medium and/or a process characteristic of the at least one measuring medium found in the process installation and/or a state of the process installation (described in Paragraphs 0069-0070), wherein a first of the plurality of sensor tiles includes a first control and/or evaluation unit having at least one transmit and receive module for data exchange with a first control and/or evaluation unit of a second sensor tile of the plurality of sensor tiles (shown in Figure 7 and described in Paragraphs 0104 and 0107), wherein data is exchanged between the first and second sensor tiles (described in Paragraph 0106), wherein the first control and/or evaluation unit of the first sensor tile and/or a second control and/or evaluation unit allocated to the sensor arrangement is designed to determine the physical or chemical variable of the measuring medium and/or the process characteristic of the measuring medium found in the process installation and/or a state of the process installation by weighting the values determined by each sensor tile (data fusion processor 62, weighted voting data fusion, shown in Figures 6A, 6D and described in Paragraphs 0083 and 0101), and wherein the weighting is carried out as a function of the measured value variations of at least one sensor of a sensor tile of the plurality of sensor tiles (signal to noise ratio, described in Paragraph 0101), the position of the sensor tile in the process installation (sensor position data, shown in Figures 6A, 6D and described in Paragraph 0101), and/or the function of the sensor tile (correlation between the symptoms and the scenarios, shown in Figure 6D and described in Paragraphs 0100-0101).
As to claim 23, Huang’s disclosure as set forth above in claim 22, further Huang discloses wherein each of the plurality of sensor tiles has a control and/or evaluation unit having at least one transmit and receive module for data exchange with the control and/or evaluation units of the other sensor tiles of the sensor arrangement (shown in Figure 7 and described in Paragraphs 0104 and 0106).
As to claim 24, Huang’s disclosure as set forth above in claim 22, further Huang discloses wherein a plurality of different sensors are provided on the sensor tile, which are used to determine different physical or chemical variables of the measuring medium and/or different process characteristics of the measuring medium found in the process installation and/or different state variables of the process installation (shown in Figure 6A and described in Paragraphs 0069-0070).
As to claim 25, Huang’s disclosure as set forth above in claim 22, further Huang discloses wherein a plurality of sensors of the same type are arranged one behind the other on a sensor tile in a sensor field in a flow direction or a filling direction of the measuring medium (shown in Figure 7 and described in Paragraphs 0104 and 0106).
As to claim 26, Huang’s disclosure as set forth above in claim 22, further Huang discloses wherein the first sensor tile has at least two operating states (described in Paragraphs 0069-0070), wherein a first operating state serves for monitoring with regard to the change in the physical or chemical variable of the measuring medium (shown in Figure 7 and described in Paragraphs 0104 and 0107) and/or the process characteristic of the measuring medium found in the process installation and/or the state of the process installation and wherein a second operating state serves to determine the physical or chemical variable of the measuring medium (shown in Figures 6A, 6D and described in Paragraphs 0083 and 0101) and/or the process characteristic of the measuring medium found in the process installation (shown in Figure 6D and described in Paragraphs 0100-0101) and/or the state of the process installation (shown in Figure 6D and described in Paragraphs 0100-0101). 
As to claim 27, Huang’s disclosure as set forth above in claim 22, further Huang discloses wherein the first sensor tile has at least two operating states, wherein a first operating state serves to determine the physical or chemical variable of the measuring medium and/or the process characteristic of the measuring medium found in the process installation (shown in Figure 7 and described in Paragraphs 0104 and 0107) and/or the state of the process installation and wherein a second operating state serves to regulate (shown in Figures 6A, 6D and described in Paragraphs 0083 and 0101) and/or control one or more actuating devices of the process installation, wherein the regulation and/or control is effected by the control and/or evaluation unit of the first sensor tile (shown in Figures 6A, 6D and described in Paragraphs 0083 and 0101).
As to claim 28, Huang’s disclosure as set forth above in claim 26, further Huang discloses wherein a switching of the operating states is effected by assigning a function of a sensor tile within the sensor arrangement (shown in Figure 7 and described in Paragraphs 0104 and 0106).
As to claim 29, Huang’s disclosure as set forth above in claim 28, further Huang discloses wherein the assignment of a function of a sensor tile can be changed by the sensor arrangement during the operation of the process installation (sensor position data, shown in Figures 6A, 6D and described in Paragraph 0101).
As to claim 30, Huang’s disclosure as set forth above in claim 22, further Huang discloses wherein the first control and/or evaluation unit of the first sensor tile is configured to calculate, on the basis of the measured values determined by its sensors, a predicted value for the physical or chemical variable of the measuring medium (shown in Figure 7 and described in Paragraphs 0104 and 0107) and/or the process characteristic of the measuring medium found in the process installation and/or the state of the process installation at a measuring point of the first sensor tile and, taking into account the geometry of the process installation, a predicted value for the physical or chemical variable of the measuring medium (shown in Figures 6A, 6D and described in Paragraphs 0083 and 0101) and/or the process characteristic of the measuring medium found in the process installation and/or the state of the process installation at a measuring point of a second sensor tile of the sensor arrangement (shown in Figure 7 and described in Paragraphs 0104 and 0106).
As to claim 31, Huang’s disclosure as set forth above in claim 30, further Huang discloses wherein the first control and/or evaluation unit of the first sensor tile is further configured to compare the predicted value with the value determined by the second sensor tile, to carry out a weighting on the basis of this comparison, and to output a result on the plausibility of the determined value (described in Paragraphs 0069-0070).
As to claim 32, Huang’s disclosure as set forth above in claim 30, further Huang discloses wherein on the basis of the determined values of the physical or chemical variable of the measuring medium and/or the process characteristic of the measuring medium found in the process installation (shown in Figure 7 and described in Paragraphs 0104 and 0106) and/or the state of the process installation, the first control and/or evaluation unit is further configured to output a total value of such variable (described in Paragraphs 0069-0070) and/or such process characteristic for the process installation, wherein the measured values of the sensor tiles are individually weighted and taken into account in the calculation (shown in Figures 6A, 6D and described in Paragraphs 0083 and 0101).
As to claim 33, Huang’s disclosure as set forth above in claim 32, further Huang discloses wherein the first control and/or evaluation unit is further configured to output an uncertainty specification which takes into account the state of the sensor arrangement (shown in Figure 7 and described in Paragraphs 0104 and 0106).
As to claim 34, Huang’s disclosure as set forth above in claim 22, further Huang discloses wherein the first sensor tile has a data memory on which data records for the current sensor settings of adjacent sensor tiles are stored (shown in Figure 7 and described in Paragraphs 0104 and 0107).
As to claim 35, Huang’s disclosure as set forth above in claim 30, further Huang discloses wherein the position of the sensor tile in the process installation is weighted as a function of the frequency of the change of state of the process installation at the position when determining the filling level, the temperature of the measuring medium and/or the flow rate (shown in Figure 7 and described in Paragraphs 0104 and 0107).
As to claim 36, Huang’s disclosure as set forth above in claim 30, further Huang discloses wherein the measured values of sensors for determining different measured variables on a sensor tile are weighted differently as a function of the position and the measured variable to be determined (described in Paragraphs 0069-0070).
As to claim 37, Huang’s disclosure as set forth above in claim 30, further Huang discloses wherein the first control and/or evaluation unit is further configured to trigger control events for actuating devices, including for controlling a pump of the process installation and/or a valve of the process installation, based on the weighted value of a sensor tile or the weighted values of a plurality of sensor tiles (shown in Figures 6A, 6D and described in Paragraphs 0083 and 0101).
As to claim 38, Huang’s disclosure as set forth above in claim 37, further Huang discloses wherein control commands of the second control and/or evaluation unit are overridden on the basis of the weighted value of a sensor tile or the weighted values of a plurality of sensor tiles (shown in Figures 6A, 6D and described in Paragraphs 0083 and 0101).
As to claim 39, Huang’s disclosure as set forth above in claim 30, further Huang discloses wherein the first control and/or evaluation unit is further configured to determine a state value with regard to the operating state of a single or a subpopulation of the sensor arrangement comprising a plurality of sensor tiles (described in Paragraphs 0069-0070), wherein the state value is specific for individual measured variables and is taken into account for future assignments of functions and weightings along with maintenance decisions with regard to the replacement and/or repair of the sensor tile or the subpopulation of the sensor tiles (shown in Figure 7 and described in Paragraphs 0104 and 0107).
As to claim 40, Huang discloses a process installation (pipe 600 carrying gas/liquid multiphase flow 603, described in Paragraph 0072), comprising: a sensor arrangement (flow assurance pipeline monitoring system, shown in Figure 6A and described in Paragraph 0069), including: a plurality of sensor tiles (measurement units 601a, 601b, 601c), each sensor tile including: a support which can be arranged locally on the process installation; and a plurality of sensors arranged on the support (described in Paragraphs 0069-0070) for determining physical or chemical variables of at least one measuring medium and/or a process characteristic of the at least one measuring medium found in the process installation and/or a state of the process installation (described in Paragraphs 0069-0070), wherein a first of the plurality of sensor tiles includes a first control and/or evaluation unit having at least one transmit and receive module for data exchange with a first control and/or evaluation unit of a second sensor tile of the plurality of sensor tiles (shown in Figure 7 and described in Paragraphs 0104 and 0107), wherein data is exchanged between the first and second sensor tiles (described in Paragraph 0106), wherein the first control and/or evaluation unit of the first sensor tile and/or a second control and/or evaluation unit allocated to the sensor arrangement is designed to determine the physical or chemical variable of the measuring medium and/or the process characteristic of the measuring medium found in the process installation and/or a state of the process installation by weighting the values determined by each sensor tile (data fusion processor 62, weighted voting data fusion, shown in Figures 6A, 6D and described in Paragraphs 0083 and 0101), and wherein the weighting is carried out as a function of the measured value variations of at least one sensor of a sensor tile of the plurality of sensor tiles (signal to noise ratio, described in Paragraph 0101), the position of the sensor tile in the process installation (sensor position data, shown in Figures 6A, 6D and described in Paragraph 0101), and/or the function of the sensor tile (correlation between the symptoms and the scenarios, shown in Figure 6D and described in Paragraphs 0100-0101).
As to claim 41, Huang’s disclosure as set forth above in claim 40, further Huang discloses wherein, in addition to the sensor arrangement, the process installation includes one or more additional sensors, wherein data is exchanged between the sensor arrangement and such additional sensors (shown in Figure 7 and described in Paragraphs 0104, 0106 and 0107).
As to claim 42, Huang’s disclosure as set forth above in claim 41, further Huang discloses wherein the process installation includes actuating devices, wherein data regarding the state of the actuating devices is exchanged with the sensor arrangement such that the actuating devices are controlled as a function of the exchanged data (shown in Figure 7 and described in Paragraphs 0104, 0106 and 0107).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

The U.S. Publication No. 2008/0163692 A1 of Huang et al, discloses a system and method for flow assurance and pipe condition monitoring in a pipeline for flowing hydrocarbons using at least one thermal sensor probe, which at least one thermal sensor probe may be used in conjunction with one or more other sensors to manage the sensing process and for data fusion to accurately determine flow properties and/or pipeline condition. By way of example, but not by way of limitation, in an embodiment of the present invention, a network of noninvasive sensors may provide output data that may be data-fused to determine properties of the pipeline and/or flow through the pipeline.
The U.S. Publication No. 2003/0024316 A1 of Han et al, discloses a method and apparatus for analyzing a deposited layer on the inner surface of a fluid container wall having inner and outer surfaces are disclosed. One embodiment of the method comprises (a) transmitting an acoustic signal from a transmitter at a first distance from the outer surface of the wall; (b) receiving a first received signal A, comprising a reflection from the wall outer surface; (c) receiving a second received signal B, comprising a reflection from the wall inner surface; (d) receiving a third received signal C from the wall inner surface; (e) calculating a coefficient R.sub.wp from A, B and C, and (f) calculating a coefficient R.sub.pd from A, B and R.sub.wp, and calculating the acoustic impedance of the deposited layer Z.sub.d from R.sub.wp, R.sub.pd, and Z.sub.w, where Z.sub.w is the acoustic impedance of the material between the transmitter and the wall outer surface. A preferred embodiment of the apparatus comprises a piezoelectric or ferroelectric transducer having front and back faces; a backing member acoustically coupled to said transducer back face and impedance-matched to said transducer element, said backing member having proximal and remote faces; and a delay material disposed between said transducer front face and the wall outer surface.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/						May 21, 2022           Primary Examiner, Art Unit 2685